Citation Nr: 0429083	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-04 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus due 
to exposure to Agent Orange (AO).   


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


REMAND

The veteran had active military service from August 1970 to 
August 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In addition, the Board is of the view that additional 
development is warranted in this matter.  The veteran 
maintains that he developed diabetes mellitus (type II) as a 
result of his exposure to AO during his tour of duty in 
Vietnam.  The record establishes that the veteran served in 
the Republic of Vietnam.  For VA purposes, exposure to AO is 
conceded.  38 C.F.R. § 3.307(a)(6)(ii) (2003).  

The diseases for which service connection may be presumed 
based on exposure to an herbicide in Vietnam during the 
Vietnam era are listed at 38 C.F.R. § 3.309(e) (2003).  They 
include Type 2 diabetes.  See also 38 U.S.C.A. § 1116(a)(2) 
(West 2002); 38 C.F.R. § 3.307(a) (2003).

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined a presumption of 
service connection is warranted. 61 Fed. Reg. 41,446 (1996); 
59 Fed. Reg. 341-46 (1994).  The appellant is not precluded, 
though, from establishing service connection with proof of 
actual direct causation.  Even if an appellant is found not 
entitled to a regulatory presumption of service connection, 
the claim must still be reviewed to determine if service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation 


Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Private medical evidence shows that the veteran was diagnosed 
as having adult onset set diabetes mellitus, type I beginning 
in 1974.  However, a November 1984 private medical entry 
provides a medical history of type II diabetes.  In August 
2003, a VA examination was conducted to determine the nature 
of the veteran's diabetes, specifically to determine whether 
the veteran has type I or type II diabetes.  At the 
conclusion of a physical examination, the examiner diagnosed 
the veteran as having diabetes mellitus, type I.  However, 
the examiner did not provide an opinion as to the etiology of 
the disorder.  One of the veteran's treating VA physicians 
provided submitted a statement in August 2003 suggesting that 
the veteran had type II diabetes, caused by the veteran's 
exposure to AO in Vietnam.  However, that same doctor 
diagnosed the veteran as having Type I diabetes in prior 
treatment records.  In light of these factors, another VA 
examination and opinion are warranted to determine the nature 
and etiology of the veteran's diabetes.  The confusion as to 
the proper diagnosis of the veteran's diabetes mellitus must 
be addressed.   

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the 
following: 

1.  The RO should make arrangements with 
the appropriate VA medical facility for the 
veteran to be afforded an appropriate VA 
examination to determine the nature and 
etiology of his diabetes.  Send the claims 
folder to the examiner for review, and the 
examiner indicate in writing that the 
claims folder has been reviewed.  All 
necessary studies should be conducted.  



The examiner should expressly state whether 
the veteran has Type I or Type II diabetes 
mellitus.  

If Type I DM is diagnosed, the examiner 
should advance an opinion addressing the 
following question: Is it more likely than 
not (i.e., probability greater than 50 
percent); at least likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the identified Type I DM had 
its onset during active service, originated 
during active service, or became 
chronically manifested within 1 year from 
the date of separation from service?  A 
complete rationale for all opinions 
expressed should be provided.  

2.  The RO should review the claims file 
and ensure that all necessary notice and 
development has been undertaken. If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  The RO should then readjudicate the 
issue on appeal.  If the claim remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


